Notice of Allowance
Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner's statement of reasons for allowance: Based on the decision of the Patent Trial and Appeal Board (PTAB) on 1/25/21, claims 1-11 are allowed. The prior art of record does not appear to teach or render obvious individually or in combination the claimed limitations of claims 1-11. Therefore these claims are allowed. The Patent Trial and Appeal Board affirmed the non-statutory double patenting rejection(s) against independent claim(s) 18-20, but reversed all rejections against claim(s) 1-11. Therefore claims 18-20 have been canceled as below. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to an invention non-elected with traverse.  Accordingly, claims 12-17 have been cancelled.

Examiner's Amendment
In The Claims
Please cancel claims 12-20 as follows:

12-20.  (Canceled)
--
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444